DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
Claim(s) 1-20 is/are rejected.

Drawings
The drawings were received on 09/12/2018 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/02/2019, 10/02/2019, 04/15/2020 have been accepted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: performance prediction engine in claims 6 and 7; metric prediction engine in claims 10, 12, and 13 and their dependent claims 11, 14, and 15; and content prediction engine in claim 10 and their dependent claims 11, 12, 13, 14, 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6 and 7, the recitation of “performance prediction engine” invokes 35 U.S.C. 112(f) interpretation because it is a generic placeholder term that is not modified by sufficient structure, material, or acts for performing the claimed function. The recitation of “performance prediction engine” is not supported by the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

6.	Claims 6 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because claims 6 recites the limitation "the performance prediction engine". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElfresh et al. (US20030149937A1; hereinafter “McElfresh” ~ IDS).

Regarding claim 1, McElfresh teaches a computer-implemented method, comprising: receiving, by a computing system (Para 0030: “The present invention provides a method and system for optimizing the event occurrences for graphical objects on a page” Para 0005: “The user typically chooses or identifies the object by clicking on it with a computer pointing device”) a request for a digital component to present in an electronic interface at a user device (Para 0034: “A user requests a page from a Server associated with System. The Server uses the performance data to derive a prioritized arrangement of the objects on the page.” Para 0010: “The objects are arranged according to this calculation and returned to the user on the requested page.”)
determining a context for the request, the context indicating actual values for observable parameters of the request (As per application spec 0045, value of observable parameters may include identity of a user as: “Observable parameters refer to parameters having actual values (e.g., rather than predicted values) that are specified in a request or that have actual values that the content distribution system can derive from information in the request. For instance, a request may specify values for observable parameters such as an identity of a user agent at the user device…” McElfresh teaches in Para 0044: “Yet another practice is for a user to create a file of personal information, or a profile, for use by a contacted website.” Para 0036: “Initially, the Rad Server 112 will query the Recognizer 110 for as much information 114 as is known about the particular user. The Recognizer then returns the information requested 116 back to the Rad Server 110 for use in requesting possible ads for placement and performing ranking calculations regarding those ads.” Method described in McElfresh also gathers user profile as observable parameters value while processing the user request which help determine the context for the request.)
generating a predicted value for a non-observable parameter of the request based on actual values for a first subset of the observable parameters of the request (Per Application Spec Para 0006, Non-observable parameters relates to position of the ad on a webpage/electronic document. McElfresh teaches in Para 0007: “In the latter instance, advertisers might be required to spend consider able time, money, and resources deciding where to place their advertisements… For instance, ads directed to younger Internet users might be placed on websites related to young celebrities, pop culture, or modem music.” Para 0015: “Therefore, according to one aspect of the present invention, a system is provided wherein a page is requested by a user, with the page has positions for placement of graphical objects… The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.” Non-observable parameters is generated or determined (in other words position of the ad), based on the actual values of the observable parameters (In other words based on the user profile of the user. The position calculation for young users may be different from other users.)
based on the predicted value for the non-observable parameter of the request and the context indicating actual values for a second subset of the observable parameters of the request, generating one or more digital components (Para 0015: “Therefore, according to one aspect of the present invention, a System is provided wherein a page is requested by a user, with the page has positions for placement of graphical objects… The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.” The observable and non-observable parameters are discussed in previous limitations. Once they are known or determined, the digital content is generated and sent to the user with the positions of the objects on a webpage.)
providing data to the user device to cause the user device to present the one or more digital components in the electronic interface (Para 0013: “A set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages.” Para 0038: “The database 118 then returns the possible ads 132 for placement on the webpage that fit the particular characteristics of the user.” Para 0005: “The user typically chooses or identifies the object by clicking on it with a computer pointing device.” Webpage or digital content is sent to the user on their computing device).)

Regarding claim 2, McElfresh teaches the method of claim 1.
McElfresh also teaches wherein the non-observable parameter of the request represents a vertical display position for the requested digital component in the electronic interface at the user device (Figure 1 shows the vertical arrangement of ads. Ads are displayed in vertical position.).

Regarding claim 3, McElfresh teaches the method of claim 1.
(Per Fig. 3(b), a set of candidate ads are collected. Para 0039: “With the possible ads 132 now collected, as shown by element 131 in FIG.3(b)…”)
and selecting one or more digital components from the set of candidate digital components (Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon Sorted and categorized information about a particular user… Para 0013: “The click-through percentage is then used to group the ads, usually in descending order of calculated percentage, in the appropriate spots on a webpage…” Ads or digital components are prioritized or selected or arranged based on the performance or predicted conversion or click-through rate.).

Regarding claim 4, McElfresh teaches the method of claim 3.
McElfresh also teaches further comprising: for each candidate digital component in the set of candidate digital components, determining a predicted likelihood of user interaction with the candidate digital component that would occur if the candidate digital component were returned to the user device responsive to the request (Para 0015: “The performance data is used to calculate a likelihood for each object that the event will occur for that particular user. The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.”)
wherein selecting one or more digital components from the set of candidate digital components is based upon the predicted likelihoods (Para 0015: “The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.”).

Regarding claim 5, McElfresh teaches the method of claim 4.
McElfresh also teaches wherein determining the predicted likelihood includes: (i) generating a predicted value for a non-observable parameter of the request based on actual values for a first subset of the observable parameters of the request (Para 0011: “This click-through percentage will consist, in part, of an estimation of the likelihood that a particular user will actually click on the ad presented…” Para 0013: “The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website.” Para 0016: “A click-through percentage is calculated for each ad based upon the user information, the associated bins, and the prior click-through percentage associated with the ad. The ads are arranged on the webpage in descending order according to the calculated click-through-percentage for each ad.” The value of non-observable parameter (e.g. placement of an ad) is predicted or determined based on a particular user type who requested a webpage (a user type is an observable parameter as discussed in claim 1).)
(ii) generating the predicted likelihood of user interaction with the candidate digital component based on the predicted value (Para 0011: The page includes positions for receipt of the object material. Data regarding the past performance of the objects is Stored and updated as new data is received…The Server uses the performance data to derive a prioritized arrangement of the objects on the page. The Server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user.” Calculated or predicted likelihood of user interaction with ad (in other words event will occur) is generated based on predicted or determined value of displayed position of ads on a webpage. Historical performance data may be used for prediction or determination of optimized display position of an ad.).

Regarding claim 6, McElfresh teaches the method of claim 1.
McElfresh also teaches wherein the performance prediction engine is further configured to: (i) generate predictive inputs for a performance prediction model based on the predicted value for the non-observable parameter of the request (“The server uses the performance data to derive a prioritized arrangement of the objects on the page. The server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user.” “Hence, such an ad will be displayed in more prominent position on the webpage in order to encourage more click-throughs by the user.” Position of content (which is non-observable parameter as discussed in claim 1) on the webpage is predicted or determined. The position of advertisement or object is an important factor in predicting performance of an advertisement once it is displayed to the user.) the actual value for the at least the first observable parameter of the request (Para 0016: “The system gathers information relating to a user and stores this information in a central database under a user identification tag which is passed back to the user as part of the cookie data...” “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user.” User related data is an observable parameter as discussed in claim 1. System gather this data to be used in performance model.) (As per Application spec para 0046 distribution parameter may include: “The distribution parameters can also include information specifying a particular geographic region (e.g., country, state, or city) and/or information specifying that a request originated at a particular type of user device.” McElfresh teaches in Para 0045: “When a site learns a new piece of information about a user, e.g. Zip code, this information is sent to the Recognizer which enters this information into the centralized database. Para 0069: “For example, the advertiser can target ads only to users between the ages of 25 and 35, or to users who live in zip codes which represent upper-level incomes.” Zip code or location information (which is one of the distribution parameter) for the digital component is used by McElfresh in determining the ads placement to the user.)
and (ii) process the predictive inputs with the performance prediction model to determine the predicted performance metric for the candidate digital component (Per application spec para 0007 and 0047 predicted metric may include click-through rate. Para 0041: “A click-through-percentage 133 is calculated for each ad based upon the performance stats and the user information.” Para 0013: “The bins of information are used to calculate a click-through-percentage for each of the various ads available, based upon an analytical method which includes, among other things, parameters relating to the user's information, the categorized bins of data, and the prior performance information for a particular ad.”).

Regarding claim 7, McElfresh teaches the method of claim 6.
(Para 0013: “The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” Para 0010: “The page includes positions for receipt of the object material… The Server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user. The objects are arranged according to this calculation and returned to the user on the requested page.” As we learned in claim 1, placement position of ads on a webpage is a non-observable parameter. McElfresh teaches the determination of optimal positions of ads on a website using mathematical relationships of inter-dependent variables (In other words, this will form a mathematical model to calculate ads placement position.))
wherein the non-observable parameter prediction model is a portion of the performance prediction model that generates the predicted value for the non-observable parameter of the request (Para 0013: “The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” Para 0010: “Data regarding the past performance of the objects is stored and updated as new data is received. A user requests a page from a server associated with system. The server uses the performance data to derive a prioritized arrangement of the objects on the page. The Server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user. The objects are arranged according to this calculation.” The placement position or arrangement of an ad on a webpage (which is a non-observable parameter as discussed in claim 1) is determined or predicted by knowing the mathematical relationship of variables from the historical data.) for use as one of the predictive inputs to the performance prediction model before the predicted performance metric is determined (“The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” Placement/position of the ads is a determining factor for optimum click-through or increasing click-through of a digital content. Therefore, placement or position of ads are valid input to improve the click-through rate (click-through rate is used as a performance metric per claim 8 and Spec Para 0047).)

Regarding claim 8, McElfresh teaches the method of claim 1.
McElfresh teaches wherein, for each candidate digital component among the at least some of the set of candidate digital components identified in the digital content database, the predicted performance metric for the candidate digital component indicates a predicted click-through rate ("CTR") for the candidate digital component (“The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” “This strategy for categorizing users becomes important when trying to predict or calculate a click-through-percentage for a given ad, or Set of ads.” The performance of a digital component is measured as click-through percentage.).

Regarding claim 9, McElfresh teaches the method of claim 1.
McElfresh also teaches wherein: the set of observable parameters of the request include parameters indicating at least one of an identity of a user agent at the user device in which the electronic interface is presented (Para 0044: “Yet another practice is for a user to create a file of personal information, or a profile, for use by a contacted website.” Para 0034: “During the process of interacting with the web site, the user 102 will provide personal information 108 such as their birthday, gender, Zip code, and the like.” User identification data as part of observable parameter is recorded when user interact with the web site.)
a geographic location associated with the request (Para 0034: “During the process of interacting with the web site, the user 102 will provide personal information 108 Such as their birthday, gender, Zip code, and the like.” Zip code (in other words geographical location) associated with the user are recorded.) a time of day associated with the request (Page 0058: “Other information is obtained from the site requesting the ad placement, e.g. the page the ads will be shown on. Still other information, e.g. the time of day, is determined by the ad server.”) a search query associated with the request or keywords derived from the search query (Para 0047: “In step (a), the user 200 requests 222 a webpage from the Web Server.” User request for a web page is a search for a webpage. A user may use a keyword search)
or an identity of the electronic interface in which the requested digital component is to be presented (Para 0012: “Other features can be summarized as follows: as a user interacts with various Internet Sites, a file of information called a “cookie' is generated and maintained on a user's hard disk…A cookie is a mechanism that allows a Server to Store a file about a user on the user's own computer.” A cookie is used to gather information about a user and its device.) 
and the first distribution parameter associated with a given candidate digital component is a keyword associated with the candidate digital component or a bid amount associated with the candidate digital component (Para 0038: “The ad/content placement database 118 might contain, for example, information about each ad contract, e.g. price per impression, price-per click-through, constraints on pages or positions where the ad may be placed…” Ad price (to be charged from advertisement companies) per the contract/bid is a or distribution parameter or factor which also decides or add constraints if a particular ad can be displayed on the webpage.).

Regarding claim 10, McElfresh teaches a computing system, comprising: one or more computers; and one or more computer-readable media having instructions stored thereon that, when executed by the one or more computers, cause the one or more computers to implement (Para 0005: “The user typically chooses or identifies the object by clicking on it with a computer pointing device. The identification of the object invokes the link, and hence is often referred to as "click-through.” Para 0040: “The ad/content performance database… via system code optimization, increased processor Speeds, dedicated hardware, and the like.” “A user requests a page from a Server associated with System. The server uses the performance data to derive a prioritized arrangement of the objects on the page.” Computer system, server, processor, storage system involved in implementing various parts of the invention.)
(Para 0010: “A user requests a page from a server associated with system.” “The user typically chooses or identifies the object by clicking on it with a computer pointing device.” The front end system is used to receive the web request from a user.)
the request indicating actual values for a set of observable parameters of the request that represent a context of the request (Para 0034: “As shown, a user 102 contacts a website 104 and requests a page 106. During the process of interacting with the web site, the user 102 will provide personal information 108 Such as their birthday, gender, Zip code, and the like.” User identification are type of observable parameters per claim 9 and application spec para 0045. In McElfresh, user identification values (birthday, age) are used as observable parameters which defines the context of the request.)
a digital component database storing data that identifies a set of candidate digital components (Para 0037: “In order for the optimizer system to have ready access to a large Store of ads, an ad/content placement database 118 is provided for storing a plurality of ads, which might be used for possible display.”) and values of distribution parameters for each candidate digital component (As per Application spec para 0046 distribution parameter may include: “The distribution parameters can also include information specifying a particular geographic region (e.g., country, state, or city) and/or information specifying that a request originated at a particular type of user device.” McElfresh teaches in Para 0045: “When a site learns a new piece of information about a user, e.g. Zip code, this information is sent to the Recognizer which enters this information into the centralized database. Para 0069: “For example, the advertiser can target ads only to users between the ages of 25 and 35, or to users who live in zip codes which represent upper-level incomes.” Zip code or location information (which is one of the distribution parameter) for the digital component is used by McElfresh in determining the ads placement to the user.)
a metric prediction engine configured to generate, for each candidate digital component among at least some of the set of candidate digital components identified in the digital component database, a predicted metric that indicates a likelihood of user interaction with the candidate digital component that would occur if the candidate digital content time were returned to the user device responsive to the request (Per application spec para 0007 and 0047 predicted metric may include click-through rate. McElfresh teach in Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user. This click-through percentage will consist, in part, of an estimation of the likelihood that a particular user will actually click on the ad presented.” System calculates the click-through percentages for an ad that represents the likelihood of user interaction once presented to the user.)
wherein the predicted metric is generated based on (i) a predicted value for a non-observable parameter of the request (Para 0010: “The server uses the performance data to derive a prioritized arrangement of the objects on the page. The server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user.” Para 0033: “Hence, such an ad will be displayed in more prominent position on the webpage in order to encourage more click-throughs by the user.” Position of content (which is non-observable parameter as discussed in claim 1) on the webpage is predicted or determined. The position of advertisement or object is an important factor in predicting performance of an advertisement once it is displayed to the user.)
(ii) an actual value for at least a first observable parameter of the request from the set of observable parameters of the request (Para 0016: “The system gathers information relating to a user and stores this information in a central database under a user identification tag which is passed back to the user as part of the cookie data...” Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user.” User related data is an observable parameter as discussed in claim 1. System gather this data to be used in performance metric (which is a click-through percentage or rate.)
and (iii) a value for at least a first distribution parameter for the candidate digital component (Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user.” “During the process of interacting with the web site, the user 102 will provide personal information 108 such as their birthday, gender, Zip code, and the like. This information is sent from the web site 104 to a component used for recognizing certain characteristics about a user, hence referred to as the Recognizer 110.” As per Application spec para 0046 distribution parameter may include: “The distribution parameters can also include information specifying a particular geographic region (e.g., country, state, or city) and/or information specifying that a request originated at a particular type of user device.” Distribution parameter which includes zip code (geographic location) of the user device is used in McElfresh in calculating predicted metric or click-through percentage for an ad)
(Per Application Spec Para 0006, Non-observable parameters relates to position of the ad on a webpage/electronic document. McElfresh teaches in Para 0007: “In the latter instance, advertisers might be required to spend consider able time, money, and resources deciding where to place their advertisements… For instance, ads directed to younger Internet users might be placed on websites related to young celebrities, pop culture, or modem music.” Para 0015: “Therefore, according to one aspect of the present invention, a system is provided wherein a page is requested by a user, with the page has positions for placement of graphical objects… The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.” Non-observable parameters is generated or determined (in other words position of the ad), based on the actual values of the observable parameters (In other words based on the user profile of the user. The position calculation for young users may be different from other users).)
a content selection engine configured to select one or more digital components to return to the user device responsive to the request based on the predicted metrics for the one or more digital components (Para 0013: “This system will allow…If an ad is new to the system, a performance estimation is made which will allow convergence toward the true performance percentages through Subsequent click-throughs and related calculations for that ad. A set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages.” Based on the predicted metric (click-through percentage) ads are returned to the user.)
wherein the front-end interface is further configured to provide data to the user device to cause the user device to present the one or more digital components in the electronic interface (Para 0013: “A Set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages.” Para 0021: “A further aspect of the present invention provides an ad content and placement database, and an interface for the advertising client to place ads directly into the System.” An interface allows advertisers to place their content to the system where ads are displayed to the user.).

Regarding claim 11-15, they are substantially similar to claims 2, 6, 7, 8, 9 and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 16, McElfresh teaches A computer-implemented method, comprising: receiving, by a computing system (Para 0030: “The present invention provides a method and system for optimizing the event occurrences for graphical objects on a page” Para 0005: “The user typically chooses or identifies the object by clicking on it with a computer pointing device.”) a request for a digital component to present in an electronic interface at a user device (Para 0034: “A user requests a page from a server associated with system. The server uses the performance data to derive a prioritized arrangement of the objects on the page.” Para 0010: “The objects are arranged according to this calculation and returned to the user on the requested page.”) 
(As per application spec 0045, value of observable parameters may include identity of a user as: “Observable parameters refer to parameters having actual values (e.g., rather than predicted values) that are specified in a request or that have actual values that the content distribution system can derive from information in the request. For instance, a request may specify values for observable parameters such as an identity of a user agent at the user device…” McElfresh teaches in Para 0044: “Yet another practice is for a user to create a file of personal information, or a profile, for use by a contacted website.” Para 0034: “As shown, a user 102 contacts a website 104 and requests a page 106. During the process of interacting with the web site, the user 102 will provide personal information 108 Such as their birthday, gender, Zip code, and the like. This information is sent from the web site 104 to a component used for recognizing certain characteristics about a user, hence referred to as the Recognizer 110.” Method described in McElfresh also gathers user profile as observable parameters value while processing the user request which help determine the context for the request.)
identifying a set of candidate digital components (Per Fig. 3(b), a set of candidate ads are collected. Para 0039: “With the possible ads 132 now collected, as shown by element 131 in FIG.3(b)…”)
for each candidate digital component in the set of candidate digital components, determining a predicted likelihood of user interaction with the candidate digital component that would occur if the candidate digital component were returned to the user device responsive to the request (Para 0015: “The performance data is used to calculate a likelihood for each object that the event will occur for that particular user. The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.”)
wherein determining the predicted likelihood includes: (i) generating a predicted value for a non-observable parameter of the request based on actual values for a first subset of the observable parameters of the request (Para 0011: “This click-through percentage will consist, in part, of an estimation of the likelihood that a particular user will actually click on the ad presented…” Para 0013: “The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website.” Para 0016: “A click-through percentage is calculated for each ad based upon the user information, the associated bins, and the prior click-through percentage associated with the ad. The ads are arranged on the webpage in descending order according to the calculated click-through-percentage for each ad.” The value of non-observable parameter (e.g. placement of an ad) is predicted or determined based on a particular user type who requested a webpage (a user type is an observable parameter as discussed in claim 1).)
(ii) generating the predicted likelihood of user interaction with the candidate digital component based on the predicted value for the non-observable parameter of the request (Para 0010: “The server uses the performance data to derive a prioritized arrangement of the objects on the page. The server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user.” Para 0033: “Hence, such an ad will be displayed in more prominent position on the webpage in order to encourage more click-throughs by the user.” Position of content (which is non-observable parameter as discussed in claim 1) on the webpage is predicted or determined. The position of advertisement or object is an important factor in predicting performance of an advertisement once it is displayed to the user.)
actual values for a second subset of the observable parameters of the request (Para 0016: “The system gathers information relating to a user and stores this information in a central database under a user identification tag which is passed back to the user as part of the cookie data...” Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user.” User related data is an observable parameter as discussed in claim 1. System gather this data to be used in performance model.)
and values for one or more distribution parameters associated with the candidate digital component (Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user.” “During the process of interacting with the web site, the user 102 will provide personal information 108 such as their birthday, gender, Zip code, and the like. This information is sent from the web site 104 to a component used for recognizing certain characteristics about a user, hence referred to as the Recognizer 110.” As per Application spec para 0046 distribution parameter may include: “The distribution parameters can also include information specifying a particular geographic region (e.g., country, state, or city) and/or information specifying that a request originated at a particular type of user device.” Distribution parameter which includes zip code (geographic location) of the user device is used in calculating predicted metric or click-through percentage for an ad.)
(Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user. This click-through percentage will consist, in part, of an estimation of the likelihood that a particular user will actually click on the ad presented.” Para 0015: “The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.”)
and providing data to the user device to cause the user device to present the one or more digital components in the electronic interface (Para 0013: “A set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages.” Para 0038: “The database 118 then returns the possible ads 132 for placement on the webpage that fit the particular characteristics of the user.” Para 0005: “The user typically chooses or identifies the object by clicking on it with a computer pointing device.” Webpage or digital content is sent to the user on their computing device.).

Regarding claim 17, McElfresh teaches the method of claim 16. 
McElfresh also teaches wherein the non-observable parameter of the request represents a display position for the requested digital component in the electronic interface at the user device (Figure 1 shows the arrangement of ads. Ads are displayed at various positions.).

Regarding claim 18, McElfresh teaches the method of claim 17.
McElfresh also teaches wherein the display position indicates a vertical position for the requested digital component in the electronic interface at the user device (Figure 1 shows the vertical arrangement of ads. Ads are displayed in vertical position.).

Regarding claim 19, McElfresh teaches the method of claim 16.
McElfresh also teaches wherein determining the context for the request comprises parsing the request to extract the actual values for the observable parameters of the request from content of the request (As per application spec 0045, value of observable parameters may include identity of a user as: “Observable parameters refer to parameters having actual values (e.g., rather than predicted values) that are specified in a request or that have actual values that the content distribution system can derive from information in the request. For instance, a request may specify values for observable parameters such as an identity of a user agent at the user device…” Para 0044: “Yet another practice is for a user to create a file of personal information, or a profile, for use by a contacted website.” Para 0036: “Initially, the Rad Server 112 will query the Recognizer 110 for as much information 114 as is known about the particular user. The Recognizer then returns the information requested 116 back to the Rad Server 110 for use in requesting possible ads for placement and performing ranking calculations regarding those ads.” Method described in McElfresh also gathers user profile as observable parameters value while processing the user request which help determine the context for the request.).

Regarding claim 20, it is substantially similar to claim 6 and is rejected in the same manner, the same art and reasoning applying.

Conclusion
The prior art made of record and not relied is considered pertinent to applicant’s disclosure Kumar et al. (Predicting Clicks: CTR Estimation of Advertisements using Logistic Regression Classifier). Kumar teaches a logistic regression model for improving estimation of CTR of advertisements using depth and position parameters.
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 

05/16/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123